Case 2:21-cv-01927-FMO-MAR Document 21 Filed 08/16/21 Page 1 of 1 Page ID #:1321




   1
   2
   3
   4
   5
   6
                                 UNITED STATES DISTRICT COURT
   7
                            CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    KEVIN T. LOVE,                              Case No. 2:21-cv-1927-FMO (MAR)
  11                                  Petitioner,
  12                            v.                  ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
  13    RAYBON JOHNSON,                             UNITED STATES MAGISTRATE
                                                    JUDGE
  14
                                      Respondent.
  15
  16
  17
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
  18
       Habeas Corpus, the records on file, and the Report and Recommendation of the
  19
       United States Magistrate Judge. No objections have been filed. The Court accepts
  20
       the findings and recommendation of the Magistrate Judge.
  21
             IT IS THEREFORE ORDERED that Judgment be entered dismissing this
  22
       action with prejudice.
  23
  24
       Dated: August 16, 2021
  25                                                      /s/
  26                                        HONORABLE FERNANDO M. OLGUIN
                                            United States District Judge
  27
  28
